 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDDelta Faucet Company, A Division of Masco Corpo-ration of Indiana and David C. Breeden andMichael Lindsey McGrew. Cases 25-CA-10618, 25-CA-10678, and 25-CA-10934August 21, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDAI.EOn February 25, 1980, Administrative LawJudge Marvin Roth issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and supporting briefs, and the GeneralCounsel filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Delta FaucetCompany, A Division of Masco Corporation of In-diana, Greensburg, Indiana, its officers, agents, suc-cessors, and assigns, shall take the action set forthin said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.i Respondent has excepted to certaliln credibilitv Fridlilgs maide bh theAdmini.srati e I a Judge It is the Board's etahlished polic clint Ioio\errule anl adrinistrali , la" judge' rcsolutioll\ with respect to credl-hility unless the clear prep ilonderance if ;fll of tIhe rleanlt (evidece c( on1-viiccs us that Ihe resilutiolls i irnc rrccl S.alr dcrd Dl)r' 'all Prodiitui[.Inc., 91 NlRB S544 (95()) cifld I F 2d 362 (3d Cir 1951) We hasvcarefully exainlted the ec dltl and finrld ro hasis fi r crcillg his illidig,APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.251 NLRB No. 71WE WII.L NOT discourage membership in In-ternational Union of United Automobile,Aerospace and Agricultural Implement Work-ers of America, Plumbers and Steam FittersLocal Union 157, AFL-CIO, or any otherlabor organization, by reprimanding, suspend-ing, or reassigning employees because of theirunion activities, or by otherwise discriminatingagainst employees in regard to hire or tenureof employment or any term of condition there-of.WI- Wil.l. NOT deny leave of absence or rep-rimand or suspend employees because they filecharges with the National Labor RelationsBoard.WEI: WILl NOT threaten our employees withdischarge or other reprisal becuase of theirunion activities.WE WILL NOT threaten our employees witheasier discharge, loss of open-door policy, orloss of Christmas bonus or other benefits ifthey choose a union as their bargaining repre-sentative.WE WILl NOT advise our employees thatthey do not have to testify in Board proceed-ings, advise or encourage them not to givesuch testimony, or threaten them with reprisalif they fail to testify favorably for the Compa-fny.WE WILL NOT spy on union meetings.WE. WIl.l NOT rotate or assign work inorder to discourage union activity, or tell ouremployees that work is being rotated or as-signed for that reason.WE: WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WtF wiI.i. expunge from the personnel re-cords of David Breeden and Michael McGrewthe disciplinary warnings which were given toBreeden in August, October, and November1978, and to McGrew in May 1979.Wi wn.l. make whole David Breeden andMichael McGrew for losses they suffered byreason of the discrimination against them, plusinterest.WE wil.i. offer Michael McGrew his formerassignment at cleanup work in the machine de-partment.DelIrA FAUCETcr COMPANY, A DIVI-SION 01 MASCO CORPORATION 01 IN-I) ANA---- - DELTA FAUCET COMPANY3q95DECISIONSTA I MEN I 01 THE CASEMARVIN ROTH, Administrative Law Judge: Theseconsolidated cases were heard in Indianapolis, Indiana,on July 23 and 24 and August 16 and 17, 1979. Thecharges were filed on February 7, 1978, by David Bree-den, an individual, and on February 27 and May 16,1979, by Michael McGrew, an individual. The consoli-dated complaints, which issued on March 27 and June28, 1979, respectively, and were amended at and betweensessions of the hearing, allege that Delta Faucet Compa-ny, A Division of Masco Corporation of Indiana (hereincalled the Company or Respondent), violated Section8(a)(1), (3), and (4) of the National Labor Relations Act,as amended. The gravamen of the complaints is that theCompany allegedly engaged in discriminatory personnelactions against Breeden and McGrew because of theirunion and concerted activities and because McGrewfiled an unfair labor practice charge, and engaged inother discriminatory or otherwise unlawful conduct, in-cluding threats of reprisal, promises and grants of bene-fits, surveillance of union meetings, changes in workingconditions, and interference with the investigation andprosecution of these cases. The Company's answers denythe commission of the alleged unfair labor practices. Allparties were afforded full opportunity to participate, topresent relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs.Upon the entire record in this case, from my observa-tion of the demeanor of the witnesses, and having con-sidered the briefs submitted by the General Counsel andby Respondent, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTThe Company, an Indiana corporation with its admin-istrative offices located in Indianapolis, Indiana, operatesa plant in Greensburg, Indiana (the facility involved inthe present case), where it is engaged in the manufacture,sale, and distribution of faucets and valves for use inplumbing fixtures. In the operation of its business, theCompany annually receives goods and materials valuedin excess of $50,000 at its Greensburg facility directlyfrom points outside the State of Indiana, and annuallyships products valued in excess of $50,000 directly fromits Greensburg facility directly to points outside Indiana.I find, as the Company admits, that it is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDInternational Union of United Automobile, Aerospaceand Agricultural Implement Workers of America (hereincalled the UAW) and Plumbers and Steam Fitters LocalUnion 157, AFL-CIO (herein called the PlumbersUnion) are each labor organizations within the meaningof Section 2(5) of the Act.III. THE AI.I.FGED UNFAIR l.AROR PRACTICESA. Background. Pertinent Company OrganizationalStructure and Administrative and Personnel PoliciesMasco Corporation (herein called Masco), based inMichigan, is the Company's parent corporation. Masco,either directly or through its corporate subsidiaries, in-cluding the Company, operates facilities at some 60 loca-tions, hav ing a total of about 9,000 employees. The Com-pany, i.e., the Delta Faucet Division of Masco, maintainsoffices in Indianapolis, and operates, in addition toGreensburg, plants in Chickasha, Oklahoma, and Canton.Michigan. The Greensburg Plant is the largest Delta fa-cility,. having some 500 to 700 employees during theperiod involved in this case. Gordon Hagadorn was andis Masco's director of industrial relations. Hagadorn wasand continues to be actively involved in personnel andindustrial relations matters at the Greensburg plant, al-though since November 1978, when Donald Ginderbecame director of personnel and industrial relations forthe Delta Faucet Division, Hagadorn has delegatedmuch of his responsibility in this area to Ginder. At alltimes material Ray Kennedy was president of the Com-pany, i.e., Delta Faucet, and Charles Lent was plantmanager at Greensburg. Lawrence Childs was plant su-perintendent until April 23, 1979, when he went to workfor another firm. Russell King was and is the Greensburgpersonnel manager and reports directly to Ginder. At alltimes material the Greensburg plant operated on twoshifts (6:15 a.m. to 2:45 p.m. and from about 3:45 p.m. toabout 12:15 a.m.), and production comprised six depart-ments: automatics, braising, assembly, machine, shipping,and maintenance. The machine department employeesworked with automatic and semiautomatic machinery,and performed some hand operations. Former ManagerChilds testified that the work of the machine departmentinvolved very little skill. Machine department employeeswere classified either as machine loaders, which includedcleanup work, or machine setup persons. Arthur Swin-gle, who normally worked days, was foreman of the ma-chine department, and Neil Lanarie was his assistant fore-man for the night shift. During the night shift Lanane re-ported to Robert Buell, who was general night-shift fore-man for the plant. There were usually about 40 employ-ees in the machine department on the day shift and about30 on the night shift. All were paid at the same rate.Breeden and McGrew, the two alleged discriminatees inthis case, both worked on he night shift in the machinedepartment at the times material to this case.The Company issues a handbook to its plant employ-ees, which describes employee benefits and the Compa-ny's disciplinary policy. The Company issued a revisedversion of the handbook in January 1979; however, thecurrent book does not differ in any material respect fromits predecessor. The handbook contains two featureswhich are significant to the present case. The first is theCompany's "open-door" policy, whereby employees areencouraged to bring their problems and complaints tothe Company, beginning with their immediate supervisorand, if necessary, to higher levels of management, includ-ing the plant manager. As will become apparent, this 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicy has led employees to take such problems andcomplaints to higher management, including Masco In-dustrial Relations Director Hagadorn, and has resulted inan accessibility to higher management which might seemunusual in other large firms. The second feature consistsof a policy of progressively severe discipline for viola-tions of plant rules, ranging from verbal warnings towritten warnings, written warnings accompanied by sus-pension from work, normally for periods of from I to 5days, and ultimately discharge. Some offenses (sec. 111)are classified as being sufficiently serious to warrant im-mediate discharge. Insofar as pertinent to this case, theyinclude "starting or paticipating in any ...work slow-down or other interference with production." Other of-fenses (sec. II) are classified as warranting nothing lessthan suspension. Insofar as pertinent they include viola-tions of lesser rules (sec. I) "after receipt of verbal orwritten warnings for two different violations within anyone-year period." Most offenses fall within the section 1classification. These include unauthorized absences, loi-tering or wasting time during working hours, carelessworkmanship causing rework or scrap, and failure tomeet the standards of quality and performance as set bythe Company. Records of discipline, including verbalwarnings, are placed in the employee's personnel file.However, the handbook categorically states that, withrespect to section I and section 11 violations, "only priordisciplinary actions which occurred within 365 days ofthe current disciplinary action shall be relevant."In practice, the Company usually has been lenient andflexible in applying its disciplinary procedure. PlantManager Lent testified that "we bend over backwardsfor practically every employee in the plant." Violationsof plant rules, even of a serious nature, often fail to resultin a recorded verbal warning. The Company's personnelrecords indicate that three or more warnings within a 1-year period may fail to result in any suspension, that sus-pensions are rarely imposed for more than a 3-dayperiod, and that suspensions are frequently revoked. Theoverwhelming majority of suspensions involve excessiveunexcused absenteeism. The Company's records indicatethat since January 1, 1978, only three employees weredischarged for cause. One was discharged for assaultinga fellow employee, and two were eventually terminatedbecause of a continuing and unexplained absence fromwork.B. The UA W and Plumbers Union OrganizationalCampaigns and the Companys Knowledge andAttitude Concerning Those CampaignsIn early June 1978, a group of employees began an or-ganizational campaign on behalf of the UAW at theGreensburg plant. Michael Breeden played an active rolein the campaign. Breeden obtained UAW authorizationcards from Russell McVey, a setup man who thenworked days in the machine department. Breeden, whousually carried the green UAW cards in his back pocket,distributed the cards to other employees during breakson the night shift. Breeden, among the night-shift em-ployees, was the most actively involved in the campaign.However, the UAW campaign was not successful andwas eventually abandoned. No further organizational ac-tivity took place at the plant until about October ,'when the Plumbers Union commenced its organizationalcampaign. In the interim, on August 18, the Companygave Breeden a disciplinary layoff, alleged by the Gener-al Counsel to be unlawful. The layoff will be discussedunder a subsequent heading of this Decision.As indicated, the Plumbers Union campaign beganabout October 1. Jacqueline Wamsley, who worked as aloader in the machine department on the night shift, ini-tially contacted the Plumbers Union. The first meetingfor employees was held at the Steelworkers hall inGreensburg. Thereafter, meetings were held weekly, nor-mally on Wednesdays, at the Steelworkers hall. Meetingswere normally held for night-shift employees at 2 p.m.and for day-shift employees at 3:30 p.m. The initial unionactivists2(Breeden, Wamsley, and night-shift machineloader William Underhill) informed their fellow employ-ees of these meetings by leaving notes around the plant.Thereafter, beginning about mid-October, the activistspassed word of scheduled meetings by pasting gummedlabels on employee lockers and in restrooms. MichaelMcGrew, who became involved in the campaign after heattended a union meeting on October 11, participated inthis activity, as did Russell McVey, who then worked onthe night shift. (Although the labels were company prop-erty, the Company does not contend that it administereddisciplinary action to any employee because of such ac-tivity.) Beginning about October 19, the Union also dis-tributed handbills to the employees, and, beginning Octo-ber 31. placed advertisements in the local newspaper, allinforming company employees of scheduled union meet-ings. Breeden, McGrew, and Wamsley actively partici-pated in distributing union literature at the plant and intalking about the Union to their fellow employees. Aftera lull during the Christmas vacation period the PlumbersUnion campaign resumed in early 1979, and was stillcontinuing at the time of the present hearing. Breedenand McGrew continued to be active in the campaign, butWamsley gradually phased out her involvement, and byJanuary she was in the Company's good graces. As indi-cated by the foregoing evidence, the second shift in themachine department was something of a hotbed of unionactivity.The Company was aware of both the UAW and thePlumbers Union campaigns and carefully monitored bothactivities. Plant Manager Lent, who admittedly prideshimself on his success in avoiding unionization at theGreensburg plant, testified that he knew that there was aUAW campaign in the spring of 1978. Personnel Man-ager King testified that he learned of the PlumbersUnion campaign through the union newspaper advertise-ment on October 31. However, Night-Shift ForemanRobert Buell testified that he learned of the campaign inlate September or October through gossip from other su-pervisors and employees, that he learned of Breeden's in-volvement in the campaign from the time such gossipstarted, and that he also learned of McGrew's involve-All dltut herein mic I'fr Iht priod oi August I. 1'7X. hrough Jul3). 1"7". 19unlc- oth.i,c indicatedi tnle,ls othrwkeisc icedltcd the erm unioll" hereil refers 1t heI'lumbehrs Uilioll .laipigll DETA FAUCET` COMPANY397ment in the campaign through such gossip. Plant Man-ager Lent testified that "the grapevine is a very impor-tant communication device within any factory." In lightof Lent's testimony, given in connection with his asser-tion that the "grapevine" was the Company's source ofinformation concerning a suspected work slowdownduring the summer of 1978, it is further evident that topmanagement was aware of both campaigns from their in-ception, endeavored to learn whatever they could aboutthose campaigns, and attached great importance to suchinformation.The General Counsel introduced considerable testimo-ny to show that the Company was outspokenly hostile tothe union campaigns in general, and, in particular, to theinvolvement of its second-shift machine department em-ployees, especially Breeden and McGrew. Some of thistestimony was disputed, but some was not. Wamsley tes-tified that, in early 1979, General Foreman Buell told herthat some of these "troublemakers," like McGrew andBreeden, better shape up or "they'll go out the door."Although Buell testified concerning a conversation withWamsley in September 1978, he did not deny Wamsley'stestimony concerning the later conversation. I creditWamsley. The General Counsel contends that Buell'sstatement was a threat of discharge because of union ad-herence. However, as Buell's statement, standing alone,was susceptible of more than one interpretation, I shalldefer consideration at this point, pending considerationof other references or alleged references by managementto "troublemakers." Second-shift machine loader WayneMorland testified that, in early June, Personnel ManagerKing told him that there were some "troublemakers" inthe machine department, that one was out sick and theother was getting ready to go on days, and that the bestKing could do was to try to split them up. Morland testi-fied that at the time Russell McVey was the onlysecond-shift machine department employee who was outsick, and Mike McGrew was scheduled to transfer to theday shift the following week. King, in his testimony, didnot deny that this conversation took place. I credit Mor-land. Wamsley also testified concerning a conversationwith General Foreman Buell and Assistant ForemanLanane in Buell's office in September 1978; i.e., after theUAW campaign, but before the Plumbers Union cam-paign got underway. It is undisputed that Wamsley cameto Buell's office to complain because she heard that Buellcalled her a whore, that Buell denied doing so, and thatWamsley initially asked to see Plant Manager Lent, butchanged her mind before leaving the office. Accordingto Buell, Wamsley wanted to see Lent about transferringout of the machine department; however, Wamsley testi-fied that she wanted to see Lent about the name calling.According to Wamsley, Buell told her during this meet-ing that "Russ [King] was pretty hard on Breeden butRuss is hard-headed and he likes to do things his way."Wamsley testified that Buell went on to say that: "Wehave troublemakers out here, like Breeden, McGrew,Underhill and a few more of them. They think a unionwould protect them and the things they do if it was here.But there isn't no way a union would protect them. Ifwe had a union we could fire a lot easier with it thanwhat we can without it because we wouldn't have to gothrough the procedures we now have with the hand-book." Buell, in his testimony, denied telling Wamsleythat a union could not protect the employees, but assert-ed that he could not recall any other discussion about aunion. Lanane testified that the meeting concernedWamsley's complaints of harassment and name calling.Lanane admitted that Buell made a reference to "trouble-makers" in the machine department, but asserted that thereference was that the "troublemakers" were tellingthings to Wamsley in order to get her riled up. The testi-mony thus presents a credibility question concerningBuell's alleged remarks.I credit Wamsley's testimony about the Septembermeeting. Wamsley's role in the Plumbers Union organi-zational campaign, and the circumstances under whichshe testified in this case, are of particular significance. Asindicated, she was initially involved in the campaign, buteventually dropped out. Management regarded her as agood worker. In a sense, she was indebted to the Com-pany. In December 1978, Wamsley asked King to con-sider her daughter for a job. King did so, and Wamsley'sdaughter was hired the next month. Although the Gener-al Counsel subpenaed both Wamsley and her daughter totestify at the first session of this hearing (July 23 and 24),both failed to show up, and as a result it was necessaryfor the hearing to be adjourned in order to enable theGeneral Counsel to institute a subpena enforcement pro-ceeding. (Wamsley was sick on July 23, but reported towork the next day.) Both Wamsley and her daughterwere still employed by the Company at the time of thishearing. It is evident that both were extremely reluctantto become involved in this proceeding, and it is unlikelythat either would knowingly testify falsely against theCompany. Although company counsel suggested thatWamsley was out to get Childs, Buell, or Lanane, noevidence was presented that Wamsley made such aneffort. In contrast, both Buell and Lanane were some-what equivocal about the September meeting. Neitherunequivocally denied Wamsley'stestimony in its crucialrespects. Moreover, Buell's reference to Breeden,McGrew, Underhill, and others as "troublemakers" wasconsistent not only with subsequent statements duringthe Plumbers Union campaign, but also with companysuspicions which were expressed in August shortlybefore Breeden's suspension. Specifically, in a memoran-dum from Buell to Childs, which will be discussed inconnection with Breeden's August 1978 suspension, Buellindicated that he suspected Breeden, McGrew, Under-hill, and employee Rex Sullivan of planning a concertedwork slowdown. Additionally, as has been and will bediscussed at appropriate points in this Decision, I havereason to question the credibility of the Company's prin-cipal witnesses in other crucial respects.I find that, by General Foreman Buell's remarks toWamsley at their September meeting, the Company un-lawfully threatened its employees in two respects. First,Buell indicated that the Company was disposed to fireleading union adherents, and that, if the employees chosea union as their representative, the Company would findways of doing so. Second, Buell further threatened that,if the employees selected a union, the Company wouldDELTA FAUCET COMPANY 397 398I)ECISIONS OF NATIONAL, LABOR RELATIONS BOARDdo away with the procedural safeguards contained in theemployee handbook. Buell did not indicate that thehandbook might be bargained away through collectivebargaining; rather, he simply equated unionization withautomatic loss of the procedures set forth in the hand-book. I further find that Buell's threats, together withKing's remarks to employee Morland, shed light on themeaning of Buell's statement to Wamsley in 1979. Inlight of Buell's prior reference to union adherents as"troublemakers," and indication of the Company's incli-nation to get rid of union adherents, the plain implicationof Buell's statement was that the Company was lookingfor a pretext to discharge Breeden and McGrew becauseof their union activity. In sum, I find that the Companyviolated Section 8(a)(1) of the Act by threatening em-ployees with discharge because of their union activityand by threatening its employees with loss of benefits ifthey chose a union as their bargaining representative. Ifurther find, as will be discussed, that Buell's statementsare evidentiary with respect to the Company's motiva-tion for the August 1978 suspension of Breeden, as wellas subsequent personnel actions taken against Breedenand McGrew.C. Additional Allegations of Surveillance, Threats,Promises and Grants of Benefits, and InterferenceWith This ProceedingWamsley testified that she went to attend the OctoberI I Plumbers Union meeting for night-shift employees (2p.m.), and was standing in front of the Steelworkers hallwhen Robert Buell drove slowly by the Hall, proceedingwest, looked directly at her, and proceeded on. Wamsleyfurther testified that, at a subsequent union meeting laterin October, the same thing happened again. The Steel-workers hall is located near the north end of Greensburg(on Fourth Street, two blocks west of Broadway),whereas Buell's home is located in the southeastern sec-tion of Greensburg, and the plant in the southeasternoutskirts. Buell testified that he never saw Wamsley atthe Steelworkers Hall. However, Buell testified that oneWednesday in early 1979 he was driving north on Broad-way when he saw Wamsley, driving east on FourthStreet, make a right turn onto Broadway. Buell testifiedthat he had a practice of exchanging vehicles with afriend and that at the time he was going to the friend'shouse, located in the north end of Greensburg, in orderto drop off his vehicle and drive the friend's pickuptruck to work. The friend was not presented as a wit-ness. Buell also testified that from time to time he hadoccasion to patronize a pharmacy and two service sta-tions in the north section of Greensburg. However, thesefacilities are all located east of Broadway, which is theonly street which runs continuously through Greensburgfrom north to south. Buell testified that he was certainthat he saw Wamsley on a Wednesday because when hesaw her he remembered that there was a union meetingthat day. Neither version is inherently implausible. As in-dicated, I am generally inclined to credit the testimonyof Wamsley over that of the Company's supervisory per-sonnel, and I credit her testimony in the present regard.Buell failed to present any legitimate reason as to why hewould twice drive by the Steelworkers hall when ameeting of night-shift employees was scheduled. Assum-ing that Buell had some legitimate business in the northend of town, it is unlikely that he was proceeding towork at the time, as the night shift did not begin untilabout 3:45 p.m. If he were returning home, he wouldnormally have proceeded by the most direct route, i.e.,south on Broadway, without passing the Steelworkershall. As indicated, the Company kept close tabs on theactual or apparent union and concerted activities of itsemployees. Buell, as the night-shift general foreman, wasthe logical person to engage in surveillance of meetingsof night-shift employees if the Company were so dis-posed, which it was. I find that the Company, throughBuell, engaged in surveillance of Plumbers Union meet-ings, and thereby violated Section 8(a)(1) of the Act. SeeRish Equipment Company, 169 NLRB 847, 848-849(1968), enfd. 407 F.2d 1098 (4th Cir. 1969).In January, Personnel Manager King interviewedWamsley's daughter, Ginger Wamsley Wenning, for ajob. Wenning was hired and began work on January 18.Her husband also works for the Company. Wenning tes-tified that at her interview King told her that there was alot of union activity, that she would probably be ap-proached about the Union, and that most of the activitywas in the machine department where her motherworked. According to Wenning, King said that they didnot need a union because, if a union got in, the open-door policy "would go out the window," as would theChristmas bonus. King added that, if there were a union,people like Wenning's mother would not be able to askto have their daughters considered for employment.King, in his testimony, denied mentioning either theopen-door policy or union activity in Wenning's job in-terview. As indicated, I am inclined generally to creditthe testimony of Wenning and Wamsley over that of themanagement representatives. The Company does noteven suggest that Wenning harbors any grudge againstthe Company. Moreover, I find incredible King's testi-mony that although he spent 75 to 80 percent of the in-terview explaining employee benefits, he did not mentionthe open-door policy. That policy was unique, generallypopular with the employees, and patently one whichcalled for some explanation. (Wenning testified that Kingdid in fact explain the policy.) King's alleged threat isalso consistent with General Foreman Buell's earlierthreat that the handbook disciplinary procedures wouldbe abandoned if a union came into the plant. I creditWenning, and I find that the Company, through King,threatened its employees with loss of the open-doorpolicy and Christmas bonus if they selected a union astheir bargaining representative.The Company normally gives an across-the-boardcost-of-living wage increase to its employees once a yearin early July. Pursuant to that policy, the Greensburgemployees received a 50-cent-per-hour increase in earlyJuly 1978. All general wage increases must be approvedby Masco, the parent corporation. In March 1979, andcontrary to the prior practice, all personnel of Mascoand its subsidiaries, from top executives on down, exceptthose covered by collective-bargaining contracts, weregiven a 7-percent increase in pay. At Greensburg, this DELTA FAUCET COMPANY399meant for hourly rated employees increases ranging from36 to 42 cents per hour. Within the Company, the in-crease was announced by Company President Kennedyin a series of meetings of assembled employees aroundMarch 1, and made effective as of March 5. The basisfor the expedited increase, as explained by Kennedy, wasthe Company's desire to give a substantial increase to itsemployees while still remaining within the Government'svoluntary 7-percent wage-price guidelines, which Kenne-dy submitted were not really voluntary. Kennedy assert-ed that, by making the increases effective in March in-stead of July, the employees could receive an extra 4months of higher pay. At Greensburg, Kennedy made nomention of unions in his prepared address. MichaelMcGrew testified that in a question and answer sessionwhich followed Kennedy's presentation McGrew arguedthat unions would not go for the 7-percent guideline, andKennedy argued that they were only hurting employeesbecause employers thereby would lose business. (Kenne-dy told McGrew that the Company did not have anygovernment contracts, but that some of its jobbers hadsuch contracts.) In July 1979 the employees did not re-ceive any general increase. However, in June the em-ployees were informed that they would receive an in-crease of about 4 percent effective October 1, 1979; i.e.,at the beginning of a new fiscal year for wage-priceguideline purposes. That increase was in fact grantedthroughout the Masco system. Masco Industrial Rela-tions Director Hagadorn and his subordinate, DonaldGinder, testified in sum that the March and October in-creases were decided upon by Masco's top managementessentially for the reasons set forth by Kennedy in his an-nouncement.The General Counsel contends that the March an-nouncement and increase were designed to discouragesupport for the Plumbers Union. Essentially, the GeneralCounsel's position rests on the timing of these actions. Infact, Plumbers Union activity reached a peak in Febru-ary. However, I am persuaded that in the circumstancesthe Company has come forward with evidence to effec-tively rebut any adverse inference which might be war-ranted from that timing. The increase was unusual, butso were the economic circumstances in March 1978. TheCompany had not previously been confronted by a needto deal with the 7-percent guideline and the Nation was,and still is, in a period of high inflation. The GeneralCounsel's argument might be more persuasive had the in-crease been limited to the Greensburg plant or even tothe Delta Faucet Division. However, the Greensburgplant constitutes only a small part of Masco's enterprises.Moreover, Kennedy made no mention of the union cam-paign in his presentation; nor did the General Counselcome forward with any evidence that any company rep-resentative stated or even intimated that the increase hadanything to do with the Plumbers Union campaign.Therefore, I find that the General Counsel has failed toprove by a preponderance of the credible evidence thatthe March increase was motivated by an intent to under-mine the Union's organizational campaign, and I am rec-ommending that this allegation of the complaint be dis-missed.On July 11, Wamsley received the General Counsel'ssubpena to testify at this hearing. She telephoned Person-nel Director Ginder, telling him that she did not want toget involved, and asked him what she should do. Ac-cording to Wamsley, Ginder said it was her decision, andhe could not tell her not to show up, but that it was notnecessary for her to show up if she did not want to, andthat no action would be taken if she failed to show up.Wamsley then telephoned counsel for the General Coun-sel, who told her that she had to show up at the hearing.Wamsley next telephoned Plant Manager Lent, and re-peated what she said to Ginder. According to Wamsley,Lent said he knew nothing about the matter, but wouldhave Ginder call her. Later that day Ginder calledWamsley. According to Wamsley, Ginder said that hehad spoken to the Company's lawyer, that there wouldbe no trouble if she disobeyed the subpena, that counselfor the General Counsel was trying to bluff and scareher, and that action would be taken only if the case de-pended on her, which was rare. However, Ginder saidthat the decision was up to her. Wamsley said she wouldnot show up. Wamsley testified that on July 25, the dayafter the hearing was recessed, she told Foreman Lananethat she might spend her vacation in jail. According toWamsley, Lanane told her not to worry, but that, if shehad to testify, "I want to warn you to tell and say anddo the right thing, because if you don't it could be prettyrough on you out here."Ginder testified concerning his two telephone conver-sations with Wamsley on July II11. On direct examination,Ginder testified that he repeatedly told Wamsley that hewould not advise her, and that if she failed to show upthey would either do nothing or they would go to thedistrict court and get a subpena. However, on cross-ex-amination Ginder moved somewhat closer to Wamsley'sversion of their conversation. Ginder testified that hetold Wamsley that he had spoken to the Company's at-torney, and that "they generally did not go to districtcourt." Lanane testified that on July 25 he spoke toWamsley, that they talked about the vacation (the planthad been closed for 2 weeks in July) and the weather,but that nothing was said about the hearing. Lanane tes-tified that he could not recall anything else they mighthave discussed.I credit Wamsley. I find that the Company, throughGinder, interfered with the right of employees to utilizethe Board's processes by suggesting to Wamsley that shecould disregard a Board subpena and by encouraging hernot to appear at a Board hearing. The Company,through Foreman Lanane, further interfered with thoserights by threatening Wamsley with reprisal unless shetestified favorably to the Company. The Company there-by violated Section 8(a)(1) of the Act. Indeed, even onthe basis of Ginder's own admission, he engaged in suchunlawful conduct by telling Wamsley that the Boardprobably would not seek enforcement of her subpena.See Winn-Dixie Stores, Inc, and Winn-Dixie Greenville,Inc., 128 NLRB 574 (1960); Bob's Motors, Inc., Winn-Dixie Greenville, Inc., 241 NLRB 1236 (1979).DELTA FAUCET COMPANY 399 400DECISIONS OF NATIONAL I.ABOR RELATIONS B()ARDD. Disciplinary Actions Against David BreedenDavid Breeden began working at the Greensburg plantin February 1976. His personnel record indicates that inJanuary 1977, he received a verbal warning for carelessworkmanship causing rework or scrap of 240 pieces ofPart 1887 by neglecting the proper gauge. In April 1977Breeden received a "first" verbal warning for doingwork in a careless manner. Breeden testified that both ofthese incidents involved the fact that he had injured afinger while working. On September 7, 1977, Breeden re-ceived a "first written warning" for running scrap, i.e.,parts which could not be reworked, specifically, 580pieces of Part 1714, and for careless workmanship caus-ing such scrap. On June 21, 1978, Breeden received a"second written warning" for running at only 63-percentefficiency. However, this warning was revoked on theground that Breeden had not been working long enoughon the part in question to obtain a higher rate of efficien-cy. No other discipline was administered to Breedenduring the period from January 1, 1977, until his alleged-ly unlawful suspension on August 18, 1978. Therefore,for the purpose of imposing discipline for a section I orsection II offense, Breeden's disciplinary record as ofAugust 18 consisted of the written warning for runningscrap which he had received nearly a year before.On the evening of August 17, machine loader Breedenwas working on Part 1714. At the end of the secondshift, he filled out a production slip, indicating that hehad produced 2,700 pieces of Part 1714. These slips,which are filled out by the production employees, indi-cate the employee's clock number, part worked on,number of pieces produced, and time worked on thepart. Day-shift machine loaders place the slips in alocked box, and they are examined by Foreman Swinglethe next day. Night-shift loaders' slips are examined byAssistant Foreman Lanane at the end of the shift. Ineach instance, the foreman compiles the information to-gether with his own information, e.g., as to breakdowns,on a daily production sheet which he turns into the pro-duction control department for computerization of theproduction data. The production slips are normally keptfor a day or less and then discarded by the foreman.What other production records were kept, and for howlong, was the source of contradictory testimony whichwill be discussed infra.Breeden testified that the figure of 2,700 was a mistakeon his part, and that in fact he produced 4,700 piecesthat night. Breeden's testimony was corroborated by thatof Wamsley. Wamsley testified that Breeden was operat-ing two machines immediately in front of her. Accordingto Wamsley, about midway through the shift Breedenhad two full pans of stock, and was looking for acleanup man to help him move the pans. Wamsley of-fered to help Breeden, but he declined to let her do thisheavy work, and moved the pans himself. Breeden andWamsley testified without contradiction that there are1,600 pieces of Part 1714 in a full pan. The pans areplaced on a skid, which holds 16 pans, for removal tothe degreasing machine, which is the next step in theproduction process. Breeden testified that on August 17he produced 100 pieces less than three full pans of Part1714, for a total of 4,700 pieces. According to Breeden,he placed his pans on a skid next to the aisle, there werealready four or five pans of the part on the skid, and nei-ther those pans nor his own were marked or labeled insuch a way as to indicate which employee or shift pro-duced the parts. Foreman Lanane testified that parts nowcontain a "weigh-up ticket" which indicates the shiftwhich produced the parts, but that as of August 1978parts were not identified by shift. Therefore, I do notcredit the testimony of Former Plant SuperintendentChilds that in a check on August 18 (which will be dis-cussed) he was able to verify Breeden's actual produc-tion on August 17 by reference to tags which were con-tained in the pans. Indeed, Childs admitted on cross-ex-amination that he could not make such verification. It isundisputed that Breeden was the only night-shift loaderthen producing Part 1714, and that one other employeewas producing the part on the day shift. It is also undis-puted that on the evening of August 17 and on the fol-lowing day the degreasing machine was broken down,thereby preventing further processing of Part 1714.However, the record does not indicate exactly when themachine broke down or when it resumed operation.3Breeden's indicated production figure of 2,700 piecesimmediately attracted the attention of Foreman Lananeand General Foreman Buell. The figure was only slightlymore than one-half of the output which was expectedfrom one employee on a shift. On August 4 and again onAugust 16 (the previous night) when Breeden worked onPart 1714, he turned out 4,800 pieces. Significantly, at notime during the evening of August 17 did ForemanLanane criticize Breeden, or claim to have seen him loaf-ing or taking too many breaks, although, as Breeden cor-rectly testified, it is unlikely that an experienced operatoron Part 1714 such as Breeden could have made so littleproduction without noticeably neglecting his work. Norat this time did the foremen or any other representativeof management accuse Breeden of not doing his best ortaking too many breaks. Rather, without further investi-gation, they promptly accused him of participating in aconspiracy to slow down production. Management wit-nesses, from Plant Manager Lent on down, testified insum that they suspected (as Lent put it, from "grape-vine" information) that David Breeden, Mike McGrew,William Underhill, Rex Sullivan, and possibly other ma-chine department employees were engaged in a conspir-acy to slow down production. No objective evidencewas presented that any such conspiracy actually existed,or that any of the employees allegedly involved admittedbeing involved. In a memorandum, Buell allegedly in-formed Superintendent Childs that the employees toldBuell that they intended to slow down production; how-ever, Buell did not confirm this accusation in his testimo-ny. Breeden testified that, although the employees voicedcomplaints about the Company's policy regarding breaks,there was no conspiracy. Rather, the only objective evi-dence of concerted activity during the summer of 1978consisted of the aborted UAW organization campaign, ofIr r Supcrilcndentll Child, Icetified that the degreaser brokedol,\ latec on the ecrling of August 17 If so, hen it i possible that someof lredenls proldi( llon i Lis prioccst trougl ilr degreaser. and there-fore coiuld 1oI he c IIt.d DETTAA FAUCET COMPANY401which the Company was aware. Therefore, the inferenceis warranted that the Company's concerns were ad-dressed to that campaign and its possible effects amongthe employees.The next day (August 18), Breeden was summoned toPersonnel Manager King's office, where King and Childsinformed him that he was being laid off for 5 days for aconspiracy to slow down production. Although the al-leged offense was a section III violation which warrant-ed immediate discharge, Plant Manager Lent testifiedthat the suspension was imposed in accordance with theCompany's general policy of leniency in its disciplinaryprocedures. Breeden denied that there was any conspir-acy, asserting that the figure of 2.700 was his mistakeand that he actually ran 4,700 pieces Childs said that hewould check out Breeden's assertion. However, at thispoint he adhered to the 5-day suspension.Former Plant Superintendent Childs testified that from5 to 7 p.m. on August 18, he, with the assistance ofForemen Lanane and Buell, ran a check of Breeden'sproduction for the previous night, and confirmed thatBreeden had in fact produced only about 2,700 pieces.Childs testified that they next checked the production ofother suspected machine department employees andfound no problems; i.e., that their production recordsfailed to reflect a conspiracy to slow down production.Lanane testified that he assisted Childs in checking Bree-den's production, and Buell testified that he checked theproduction of other department employees. The testimo-ny presented by the Company in support of the allegedcheck was confusing, contradictory, and patently false inseveral crucial respects. Childs testified that they wentthrough the pans and were able to count Breeden's pro-duction because the pans contained slips which indicatedthe date run and the number of pieces in each pan. Thisassertion was patently false, for, as testified by Lanane,no such slips were used at that time. Childs further testi-fied that there was no production left from the August17 day shift or earlier, that he found only Breeden's pro-duction for August 17 and the day-shift production forAugust 18, and that they were able to verify Breeden'sproduction by checking through Foreman Swingle's re-cords of the production for the day shift of August 18and subtracting that figure from the total number ofpieces on skids. This assertion was also patently false be-cause, as conceded by Lanane in his testimony, the day-shift production records were not available on August18. As indicated, and as testified by Lanane, day-shiftproduction slips are placed in a locked box, and are notcounted by Swingle until the next workday, which inthis case would have been Saturday, August 19. Lananealso testified that they counted production for four orfive shifts, i.e., production accumulated over a period of2 or 3 days, which was accumulating because of thebreakdown of the degreasing machine. Lanane furthertestified that they found one skid in the department andanother by the degreasing machine, and that the latterskid must have been full because otherwise it would nothave been placed near the degreasing machine. If so,then this skid would have contained 16 pans, or as manyas 25,200 pieces of Part 1714. Lanane further testifiedthat, if one shift partially fills a pan, the next shift willempty its parts into the same pan. At one point in Childs'testimony he conceded that the pans were not separatedby shift, but were all mixed together. In sum, as of thetime of the alleged check there was an accumulation ofproduction for some 2 or 3 days, the production was co-mingled in such a way that it was impossible to segre-gate or ascertain Breeden's production for August 17,and the day-shift production records for August 18 werenot available. Michael Breeden testified that Childs,Buell. and Lanane told him that there was no way theycould tell how much day-shift production was left on theskid. I credit Breeden because the objective evidence in-dicates that such was in fact the situation. It is also sig-nificant that, even accepting Childs' testimony, Childsunhesitatingly accepted the alleged (but as yet unknown)production figures for the day shift. but refused to creditBreeden's assertion that he produced 4,700 pieces onAugust 18. 1 find that, assuming some sort of check wasrun on August 18, Childs and Lanane were unable tofind any basis for discrediting Breeden's assertion that heproduced 4,700 pieces, and I do not credit their testimo-ny to the contrary.The next day (Saturday, August 19), Breeden tele-phoned Gordon Hagadorn, who agreed to meet him onSunday at a restaurant. Breeden told Hagadorn of hispredicament, and Hagadorn said that he would look atBreeden's production records. Within a few days (prob-ably on Tuesday, August 22, which would have been thefourth working day of Breeden's suspension) Breedenwas notified at his home to come to Personnel ManagerKing's office. King and Childs told Breeden that theywere satisfied that there was no general slowdown.However, they asserted that they checked and foundthat Breeden ran only 2,700 pieces on August 17 (whichassertion was not true). They also told Breeden that theychecked his previous production against the averageoutput for the department, and found that 59 percent ofthe time he was performing below the acceptable stan-dard of 100 percent. They said that, therefore, they werereducing his suspension from 5 to 3 days and that hecould return to work that night, which he did. Theygave Breeden a "second written warning" notice whichindicated that further violations might result in disciplin-ary action. However, the notice purported on its face tobe given only for "running very low production onAugust 17, 1978." The notice said nothing about lowproduction before that date other than a reference to thesuspended warning of June 21. The notice stated thatBreeden was "verbally warned about wasting time onseveral occasions over the past several weeks." Howev-er, Breeden testified, without contradiction, that, on sev-eral occasions when he was talking to other employees,Foreman Lanane would accuse him of wasting time, butsay nothing to the other employees.Breeden again complained to Gordon Hagadorn. Afew days later Hagadorn came to the plant, and Breedenwas summoned to the front office to see him. Hagadornshowed Breeden three sheets of legal pad paper contain-ing figures which purported to show Breeden's dailyproduction during the period from May 30 throughAugust 17, the production standard for each operation,ELA FAUCET COMPAN 401 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Breeden's failure to meet the standard on 35 of 59days. Breeden questioned the failure to meet the standardon 35 of 59 days. Breeden questioned the accuracy ofsome of the entries, in particular, some of the allegedproduction standards, or indicated standards, which con-flicted with statements made to him by Foreman ananeindicating that lower figures were regarded as satisfac-tory output. Hagadorn and Childs testified, in sum, thatthey compiled the list from production records whichwere maintained by the accounting department. Somefigures are questionable even on the face of the list.Thus, according to the list, Breeden produced 4,800pieces of Part 1714 in an 8-hour day on August 4, andalso produced 4,800 pieces in an 8-hour day on August16. The alleged production standard remained the same(1,000 pieces every 1.6 hours). However, Breeden iscredited with achieving 104 percent of production onAugust 4, but only 96 percent of production on August16. Similar discrepancies appear with respect to otherparts. Moreover, in light of other evidence which will bediscussed, I find that the list not only was of questionableauthenticity, but that, in the absence of a discriminatorymotive, it is unlikely that Breeden's past productionrecord, even if accurately reflected by the list, wouldhave resulted in a disciplinary suspension.Wamsley testified that the Company never told herthat she was expected to meet a production rate; rather,she was simply asked to give "an honest day's work forhonest day's pay." Former Superintendant Childs testi-fied that this was the Company's policy. Childs admittedthat comparison between employees is not necessarily ac-curate, that excess speed can affect quality, and that theCompany told its employees that there were no produc-tion rates as such, but simply asked each employee tomake his or her best effort. Childs testified that when hechecked into production problems, he did so by depart-ment and operation and not by individual. Childs furthertestified that the August 1978 suspension of Breeden wasthe only occasion on which he compared the productionrecord of an individual employee with the Company'sproduction standards, and that he did so only at the re-quest of Breeden. In sum, while employees might be dis-ciplined for taking excessive breaks or visible loafing onthe job, it was unusual for the Company to discipline anemployee on the basis of the employee's overall produc-tion record. Childs and Plant Manager Lent testified thatthe Company maintains historical records of productionfor costing purposes. At the outset of this hearing, Childswas presented by the General Counsel as an adverse wit-ness. Childs testified that the Company maintained itscomputerized daily production records for about a weekand then destroyed them. According to Childs, he re-veiwed the records on a daily and weekly basis. Childsfurther testified that the data was recorded by operationnumber, i.e. part being produced, and not by employee.When recalled as a company witness, Childs attemptedto revise his testimony to the needs of this litigation.Childs testified that printouts of the foremen's reportswere kept for about 3 months. I find Childs' admissionson his initial testimony to be a more accurate reflectionof the truth than his later self-serving assertions, andthose of Plant Manager Lent, concerning the computer-ized records. However, other significant testimony wasadduced concerning maintenance of records which mightreflect individual productivity. General Foreman Buelltestified that Foreman Lanane keeps production recordsfor his own use for a period of I year. Lanane testifiedthat he recorded daily production, including individualrecords in a notebook, but that he stopped keeping suchrecords in February or March 1978 when advised to doso by Childs. If in fact Childs gave such advice, it ismore probable that he did so in February or March 1979after the present charges were filed. The General Coun-sel subpenaed company records of production in the ma-chine department since January 1, 1978, but the Compa-ny failed to produce any records for any time material tothis case other than the ad hoc compilation of Breeden'sproduction allegedly compiled by Hagadorn and Childs.Company counsel asserted that such records did notexist. In light of the testimony of Buell concerning Lan-ane's records, I find that the Company intentionally con-cealed or destroyed individual production records whichwould be relevant or material to this case. The inferenceis warranted, and I so find, that had such records beenproduced they would have shown that Breeden's pro-duction compared favorably with that of other employ-ees in the machine department. That inference is furtherwarranted by certain other testimony given by Childs.According to Childs, production in the machine depart-ment dipped from time to time and he looked into thematter. Childs first testified that Foreman Lanane toldhim that there were tooling problems, and then testifiedthat Lanane said that there was poor effort on the partof the employees. In light of these admissions, I do notcredit Childs' assertion that the department was doingfine except for Breeden.Additionally, assuming arguendo that Breeden pro-duced less than other department employees, the Compa-ny's records indicate that a 3-day suspension on the basisof Breeden's disciplinary record would have constitutedunusually severe discipline when compared to treatmentaccorded other employees. Thus, the Company's person-nel records indicate that employee Howard Beasley, whohad an extensive record of unexcused absenteeism, wasgiven a third written warning accompanied by a 3-daylayoff in January 1978, but the layoff was suspended "be-cause it had been ten (10) months since your last disci-plinary warning." In contrast, Breeden was suspended al-though his record indicated that he had not received anydisciplinary warning in over 11 months. Moreover, theCompany's adamant refusal to accept Breeden's explana-tion that he made a mistake in recording his productioncontrasts with its treatment of other employees in similarsituations. Thus, Wamsley testified without contradictionthat, when she miscounted and consequently understatedher daily production by 1,500 pieces, Lanane simply toldher to write down the correct figure. In light of the fore-going evidence, including the Company's outspokenanimus toward the union organizational campaigns ingeneral, and the role of Breeden and McGrew in thosecampaigns in particular, the various shifting and pretex-tual reasons advanced by the Company for giving Bree-den a 3-day suspension, and (as will be discussed) the DLLFA FAUCFT COMRANYsubsequently unwarranted personnel actions takenagainst Breeden and McGrew, I find that the Companygave Breeden a written warning and 3-day suspension inAugust 1978 in reprisal for his active and leading role inthe UAW organizational campaign. It is evident from theCompany's course of conduct that it was determined toadminister severe discipline against Breeden regardless ofwhether any legitimate grounds existed for such actionAs will be discussed further, the swarning and suspensionwere part of a countercampaign of harassment aid in-timidation directed against principal union adherentsTherefore, the Company violated Section 8(a)(3) and (I)of the Act.On October 19, Breeden was running a boring mill.Foreman Lananle summoned Breeden into his office. Althe time, the Plumbers Union campaign had been urider-way for nearly 3 weeks. Lanane told Breedenl that hehad not been making production for the past 2 %Neeks,and that the next step could be discharge. Breeden saidthat he was producing as much as he could. Lananeplaced a verbal warning notice in Breeden's personielfile, indicating that Breeden had been slacking off orslowing down in his production. Lanane testified thatBreeden's production had been slipping for several days,and that he gave Breeden a verbal wearning rather than"making an issue of it." I.anane did not show Breedenany production records or cost standards, and the Com-pany did not produce a 1ertinent records at this hear-ing. However Laance testified that he knew that Bree-den's production was slipping because "I keep my dailyproduction sheets for about three months." As indicated,I find that, in fact, I.anane kept such records from morethan 3 months, that they were in existence at least at thetime that the present charges were filed, and that an ad-verse inference against the Company is warranted. Theverbal warning was unusual in another respect. Normal-ly, a first-line foreman did not threaten an employee withdischarge. Rather, as Personnel Manager King indicatedin his testimony, he was involved in any disciplinarymeasure beyond a first-step verbal warning (which nor-mally carried only the threat of a written warning) and.as discipline became progressively more severe, hewould consult with higher management. As will be dis-cussed, Lanane himself explained to Breeden why he(Lanane) felt free, or more accurately required, to threat-en Breeden with discharge. When viewed in the contextof Breeden's August suspension, and his suspension inNovember which will next be discussed, it is evident thatthe October warning was part of a campaign of harass-ment. The Company, without any justification, pushedBreeden to work faster, and, when he did so and conse-quently made a comparatively harmless and common-place production error, the Company promptly seizedupon this error as a ground for issuing a 5-day suspen-sion and threat of discharge. I find that the Company.through Lanane, violated Section 8(a)(3) and (1) of theAct by giving Breeden an unwarranted verbal warningaccompanied by a threat of discharge in reprisal for hisleading role in the Plumbers Union campaign.On November 22, the day before Thanksgiving, Bree-den was running a T-body machine. At or about 8 p.mhe noticed that the tapper was not operating properly.As a result the machine was not making threads ol thepieces which Breeden was running. A total of 178 piecesof Part 1742 werit through the machiine without thread-ing. This did not result i scrap, nor did it require unusu-al or difficult rework. All that was needed \sas for thepieces to be rerun. oreman anane and the setup Cnm-plosees reran the pieces and the process took about 45minutes Nevertheless. Inanic reporlted the incident to'Persolnctl Manager King, aiid the follos rtng londasBreedenl \as summoned to King's t offic King andChilds gaec Breeden a "third s-srittcn \sriring,' acconm-panied bh a threalt of discharge for the ncst iolation.atitd ga ,c hiln a 5-daN suspensioi I Thc disciplir \as iOs-tersibls fir runitiing scrap ( hielt v,\as nlt trIue) I es.arnirig also indicated that "in the Ilast s\C Ctllectil (17days. Sou hase roun behlos iniimuintm proiltdtltiotll ile 1different dass," alld that ''hecause of sonr pri-or- disciplin11arx record [heretofore foud to be discrinminator,] .\care giving you the Iext step of our disciplillar nitlrliall.''No records or testimons \cere adduced iIi support of thisassertion concerning loss production. s \cn on the basisof Lanane's admission that lie kept produclt ion recordsfor 3 months, it is evident that Lanine still had Breeden'sproduction record on Februar 8X, thetll the Companreceived Breeden's unfair labor practice charge hichexpressly alleged that his November la off \ras discrinli-nator, and unlawful. Moreover, the disciplinc iposedfor the alleged primary offense, i.e.. ruliing 178 unth-readed pieces, was unusually severe hen coLitraledwith the Company's lenient approach to comparable ormore serious errors. In response to the General Counsel'ssubpena, the Company produced records of defectisceparts which could not be reworked and ,.cere thereforescrap which were produced by the machine departmentduring the weeks of November 3, 10, and IX. Althoughsubpenaed by the General Counsel, the Compaury did notproduce any such records for the last week in November, nor did it produce any records of defective partswhich ere reworked. The inference is ssarranled thatthe Company did not regard the matter of reworkedparts to be of sufficient importance to warrant recorda-tion, or that such incidents occurred so frequentls as tomake recordkeeping impractical. The records whichwere produced idicate numerous incidents of scrap. Therecords indicate that on one occasion 600 pieces of Part1714 were scrapped, and on another occasion 349 piecesof Part 1730. However, the Company's personnel recordsfail to indicate that any disciplinary action was taken as aresult of these incidents. Russell McVey, who in his ca-pacity as machine department setup man had consider-able experience in reworking defective parts. testifiedthat almost every machine operator runs defective partsat times, but that in his experience, although an operatormight be given a warning, he was not aware of any em-ployee (other than Breeden) being given a disciplinarsuspension. McVey testified as to specific instances in-volving as many as 400 or 50( damaged pieces. requiringconsiderably more repair than mere rethreading. (t11might be noted at this point with respect to this matteras well as the other allegations that. although the Getner-al Counsel substantially relied on testimotn b adverse403) 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses and individuals currently in the Company'semploy, the Company failed to present any nonsupervi-sory witnesses.)Breeden testified that, when he ran the unthreadedpieces on November 22, Foreman Lanane told him that"I can't hide the fact that you ran these bad pieces ...because the front office is always keeping an eye onyou." Lanane added that Childs and Lent were alwaysasking him about Breeden's production. When Breedenasked the reason, Lanane allegedly answered that "it's nosecret that when the UAW was trying to get in that youhad union cards in your back pocket." Lanane, in his tes-timony, denied telling Breeden that the front office wasout to get him, or keeping an eye on him because ofunion activity. However, in his investigatory affidavit tothe Board, dated March 13, 1979, Lanane stated that hedid not remember whether he told any employee that theCompany was down on them because they had authori-;ation cards. I credit Breeden in part because of Lan-ane's own demonstrated evasiveness and lack of credibil-ity', but also because the objective evidence indicates thatthe Company was in fact engaged in a pattern of harass-ment and intimidation against Breeden because of hisunion activities. I find that the Company took severe andunwarranted disciplinary action against Breeden in No-vember because of his continuing union activities, andthereby violated Section 8(a)(3) and (I) of the Act.E. Adverse Personnel Actions Taken Against MicahelMcGrew and Related AllegationsThe remaining allegations of the complaints relate toMichael McGrew's reassignment to machine loadingwork in January, and the Company's refusal in May toexcuse him from work for 1 day. Former Plant Superin-tendent Childs, as an adverse witness for the GeneralCounsel, testified concerning the first matter, and Per-sonnel Manager King testified as an adverse witness con-cerning the second matter. As will be discussed, the twoCompany officials admitted making statements toMcGrew which, even apart from other evidence, tend toindicate that the respective personnel actions were atleast in part unlawfully motivated.McGrew began working at the Greensburg plant inFebruary 1975. He worked as machine loader on the dayshift until August 1978 when he transferred to the nightshift. McGrew had a bad disciplinary record, indicatingnumerous warnings principally for unexcused absenceand tardiness. On May 16, 1978, McGrew was given a 1-day suspension for failing to call in an unexcused ab-sence, and on August 14, 1978, he received a 5-day sus-pension for excessive tardiness and absenteeism. The sus-pension occurred shortly before that given to DavidBreeden; indeed, McGrew was on suspension when theBreeden incident occurred. However, the General Coun-sel does not contend that McGrew's suspension was un-lawful.McGrew, who was going through the throes of a di-vorce, felt that he needed a change in his work, specifi-cally something which required less mental concentra-tion and more physical labor. In the late summer or earlyfall, employee Bobby Stevens, who had been doingcleanup work on the night shift for about 6 months,made known that he wanted to go back to machine load-ing. As indicated, machine department employees wereclassified either as setup men or loaders. However, oneloader on each shift worked exclusively or primarily atcleanup work. In other departments, cleanup work wasperformed by employees who were classified as janitors,and who regularly performed such work. In the machinedepartment, loaders were frequently shifted from onemachine operation to another. However, if the cleanupjob was available, the foreman normally gave it to anyemployee who wanted it, and that employee remained oncleanup work as long as he wished or was able to per-form the work. In fact, very few employees wanted thejob. Cleanup work, which involved among other things,placing pans of parts on the skids for degreasing and re-moving brass chips from the machines, was dirty, heavy,and oppressively hot in the summer. However, the jobmet McGrew's needs. McGrew asked Foreman Lananeif he could replace Stevens. Lanane agreed, andMcGrew began doing cleanup work in early October.For the next 3 months, during which he remained on thecleanup job, McGrew had no disciplinary problems. Hehad a perfect attendance record during the last 4 monthsof 1978. Lanane indicated to McGrew that he was satis-fied with McGrew's performance. It is evident thatMcGrew was happy in his work. It is undisputed, andwitnesses for both sides, including Plant Manager Lent,Childs, and the department foreman. Swingle, so testi-fied, that no employee ever asked for McGrew's job orcomplained about not getting cleanup work. Neverthe-less, on or about January 12, McGrew was summarilytaken off cleanup work and assigned to a machine.McGrew testified that he saw a note from Swingle toLanane, indicating that McGrew was to be assigned to amachine. McGrew testified that he went to see PersonnelManager King, who said he knew nothing about it. Atthis point Superintendent Childs came by, and Kingasked him about the transfer. According to McGrew,Childs said that he ordered the transfer because theywere starting a rotation system for machine departmentcleanup work. McGrew explained why he wanted thejob, but Childs gave no further explanation at this time.However, later that evening McGrew went with Fore-man Lanane to see Childs again about the matter. Ac-cording to McGrew, Childs said that he wanted to rotatethe work in order to be fair and treat everybody equal"because of this union thing." Childs added that he didnot want people getting mad at the Company because ofthe "union thing." Lanane conceded that McGrew haddone a good job, but Childs insisted that the Companycould not please one person when several others mightwant the job. Several days later McGrew went to seePlant Manager Lent about the matter. McGrew testifiedthat Lent told him that employees were complaining thatthey were not being rotated enough. According toMcGrew, Lent asserted that the Company was "in afight with this union, and was going to do everything itcould to keep them out, and was not going to please justone person." Later that day McGrew spoke to ForemanSwingle. According to McGrew, Swingle said that heknew nothing about the alleged rotation system, that he DELTA FAUCET CMPANYIthought McGrew asked to go off cleanup, and thatChilds instructed him to put McGrew on a machine afterasking whether there was any difference in pay betweencleanup and loader.Childs, in his testimony, substantially confirmedMcGrew's version of their meeting in Childs' office.Childs testified that McGrew asked why he was takenoff cleanup. According to Childs, he explained that theCompany had to rotate and treat everyone the same, that"you know there is union activity" and "we are trying tokeep everyone happy," and that "rotation is a small thingto do to keep people happy." Childs testified that, so faras he was concerned, the Company did not need a union,and he was concerned that if the employees were un-happy they might seek a union. Apart from the questionof whether Childs gave McGrew a truthful reason forhis transfer (which question will be taken up infra),Childs' explanation constituted a violation of Section8(a)(1) of the Act. It is settled law that "[a]n employer'slegal duty in deciding to grant benefits" during a unioncampaign "is to determine that question precisely as if aunion were not in the picture." Newport Division ofWinter Knitting Mills, Inc., 216 NLRB 1058 (1975). Byindicating to McGrew that the alleged rotation systemwas intended to discourage employee support for thePlumbers Union, the Company, through Childs, unlaw-fully interfered with the self-organizational rights of itsemployees.Plant Manager Lent, in his testimony, denied that hementioned the Union in his conversation with McGrew.According to Lent, he told McGrew that he was trans-ferred because many employees, primarily in the second-shift machine department, were complaining that theywere not being switched around in their work. If so, thiswas a blatantly false explanation. As indicated, machineloaders were frequently switched from one operation toanother and no employee complained about not gettingcleanup work. In light of Child's admittedly preferredexplanation for McGrew's transfer, the inference is war-ranted that Lent gave the same or a similar explanationto McGrew. I credit McGrew's version of his conversa-tion with Lent, and, for the reasons heretofore indicatedwith respect to Childs, I find that the Company, throughLent, violated Section 8(a)(l) of the Act.Assuming that McGrew's transfer and the alleged ro-tation system were intended to discourage union activityby keeping the employees happy, these actions wouldnevertheless be unlawful for the reasons indicated withrespect to Childs' explanation along these lines. Howev-er, I find upon consideration of the evidence that theseactions were unlawful for a somewhat different reason.Specifically, the Company transferred McGrew as pun-ishment for his continued and increasingly significantrole in the Plumbers Union, and further sought to dis-courage that activity by creating the false impressionthat his fellow employees rather than the Company wereresponsible for the action. I further find that the allegedrotation system was nothing more than a thinly disguisedpretext for transferring McGrew, which, rather thanmaking employees happy, simply caused inconvenienceand discomfort to other machine department employees.Childs initially testified that in January, acting in accor-dance with instructions given to him by Plant ManagerLent in 1978, he decided to rotate jobs in the machinedepartment. However, Childs gradually retreated fromnthis assertion. Childs conceded that in fact jobs werealways rotated in the department, and that the onlychange was that the department foreman recorded therotation on charts. However, that chart system did notcommence until February, some 3 weeks after McGre\,was taken off cleanup. Childs also conceded that the ro-tation plan did not involve setup work. and that in factthe only change involved the loaders who performedcleanup work. Moreover, rotation of cleanup work in-volved only a small number of loaders. The Company'srotation schedules for the months of March, April, May,and June indicate that during this entire period the fore-men planned to rotate cleanup work among only fouremployees (Carl Lochard, David Bowman, Jack Gibson,and Ivan Lawrence), two of whom worked days and theother two nights. In sum, Childs' alleged great design toavoid unionization by keeping employees happy affectedless than 10 of the plant's 500 to 700 employees. Childstestified that job rotation was based on a combination ofwhat employees wanted to do and what they did best. Ifso, the Company went about it in a strange way. TheCompany summarily took McGrew off cleanup, wherehe was satisfied and performed well, and replaced himwith Benton Fields. Fields had worked continuously for2 years on cleanup until the end of 1977, when he re-quested to be taken off the job because of arthritic painsWithin 2 weeks of his reassignment in January, the painsresumed, and the Company was forced to replace Fieldswith Bobby Stevens, who, as indicated, previously didcleanup work until he asked to be taken off. NeitherFields nor Stevens asked for the assignment. It is evidentthat McGrew's reassignment was in fact primarily direct-ed against him, and was not intended for the general hbet-terment of the employees. Therefore. I do not credit therespective assertions of Childs and Swingle that Childsdevised a rotation plan without reference to any particu-lar employee, and that Swingle independently decided totake McGrew off cleanup. I credit McGrew's testimon>concerning his conversation with Swingle, and I findthat Childs directed that McGrew be transferred, that hedid so in reprisal for McGrew's union activity, and thatthe Company thereby violated Section 8(a)(3) and (1) ofthe Act. The General Counsel further contends that thejob rotation system violated Section 8(a)(1) of the Act inthat it constituted an improvement in working conditionswhich was intended to discourage union activity. I agreethat implementation of the system was unlawful, but notfor the reason advanced by the General Counsel. Ratherthan being an improvement in working conditions, thesystem was a pretext for McGrew's discriminatory trans-fer, which system affected, in some cases adversely (inlight of the general undesirability of the work), theworking conditions of other employees Thereforer. theCompany violated Section 8(a)(3) and (1) of the Act byimplementing the system. However, as the GeneralCounsel is invoking only Section 8(a)(1) with respect tothis matter, I shall limit my findings and conclusions tothat Section.4()5 406I)tECISIONS ()F NATIONAI LABOR RELATIONS BOARDOn January 30, McGrew received a written warningfor excessive tardiness and absenteeism, specifically, forbeing late twice in January. The warning also noted thatMcGrew had improperly operated his machine, and indi-cated that further violations might result in discharge.The General Counsel does not contend that the warningwas discriminatory. McGrew testified that during themonths of February, March, and April he was absent forabout 2-1/2 days because of snow conditions and also be-cause he (with permission) took off a half day in connec-tion with a bankruptcy proceeding. In early 1979McGrew applied to take a test to qualify for a carpen-ters' apprenticeship program. On April 30, McGrew re-ceived a letter (dated April 24) informing applicants thatthe test would be given at 7:30 p.m. on May 3 i.e.,during McGrew's working hours. On May 2, McGrewasked Foreman Lanane for permission to take the nextnight off so that he could take the test. According toMcGrew, Lanane said he thought he could work it out,but that McGrew would have to ask Personnel ManagerKing. Lanane testified that he told McGrew that hethought he could do without McGrew in the depart-ment, hut that McGrew would have to see King becauseof McGrew's past absentee record. McGrew went toKing's office. According to McGrew, King said "I don'tsee how we can let you have this time off." McGrewasked why, and King answered, "Just because."McGrew pressed King for an explanation, whereuponKing asked, "Well, you don't expect any favors fromus?" McGrew again asked King for a reason, and Kingresponded, "Didn't you file charges against us with theLabor Board?" (McGrew filed a charge on February 27,alleging that the Company discriminatorily took him offcleanup work.) McGrew answered that it was his rightto file a charge. King responded, "Well, you haven'tmade any friends up here," and McGrew abruptly leftKing's office. McGrew testified that King did not men-tion his prior record and gave no other reason for refus-ing to give him the time off. McGrew then telephonedCompany President Kennedy, who said he would getback to McGrew. About one-half hour later, ForemanLanane informed McGrew that Kennedy refused to re-verse King's decision. In the meantime, Michael Breedenand William Underhill attempted to intercede onMcGrew's behalf, but were rebuffed by King. The nextday (May 3) McGrew went to Breeden's home. After in-forming the Board's Regional Office of the situation, theemployees attempted to telephone Gordon Hagadorn.They eventually reached him at a location in California.They told him about McGrew's problem, and, in re-sponse to Hagadorn's inquiry, McGrew informed him ofhis attendance record. According to McGrew, Hagadorntold him to go ahead and take the night off, but to letthe plant know that he was doing so, and to inform him(Hagadorn) if McGrew's absence resulted in any disci-plinary action. About 2:30 that afternoon, McGrew tele-phoned Lanane and told him that he would take off theevening in order to take the test. According to McGrew,l.anane answered that it was okay with him because'you know how I feel about the situation." McGrewtook the night off and took the test.King, as an adverse witness for the General Counsel,testified concerning his refusal to permit McGrew totake the night off. King testified that when McGrew toldhim about the test, he (King) asked if it had any connec-tion with his present job. McGrew answered that it didnot. King then said that he could not give McGrew thetime off because he had just given McGrew 4 hours off10 days earlier (referring to the bankruptcy proceeding),and because the plant was just getting back from layoffand they needed McGrew's production very badly. Kingdid not indicate that McGrew's absentee record had any-thing to do with his decision. At this point McGrewasked what King had against him. Initially King protest-ed that he had nothing against McGrew, but had bentover backwards to help him out in the past. However,when McGrew persisted, King asserted that "it appearsthat the more I do for you the more you attempt to stabme in the back." When McGrew demanded to knowwhat King meant, King answered: "Well, what aboutgoing and filing a charge with the NLRB against me? Isthat not stabbing me in the back for all the good things Ihave done for you?" McGrew asserted that it was hisprivilege to file a charge, and King responded that it washis privilege to refuse to give him the night off.Assuming that the conversation took place as de-scribed by King, the reasons initially advanced by Kingfor refusing to grant the requested leave were demon-strably pretextual when viewed in light of the surround-ing circumstances. King, as a company witness, testifiedthat, in deciding whether to grant a leave of absence, henormally checks the employee's record and also checkswith the supervisor to see if the employee can be sparedfor the "number of days or weeks" requested. AlthoughForeman Lanane admittedly told McGrew that he couldbe spared for the evening, King never consulted withLanane concerning McGrew's request. Moreover, thefact that McGrew's reason for wanting I day off was notjob related was not normally considered by King to be areason for denying such requests. Thus, in March Kinggranted machine loader William Underhill a 4-weekleave of absence in order to take training as a travelagent. When Underhill reminded King of this fact, Kingresponded that "I bent over backwards before to helpMike out and I'm not going to do it anymore." AlthoughUnderhill, unlike McGrew, always had a good atten-dance record, McGrew's record had been satisfactorysince the January 30 warning. Gordon Hagadorn testifiedthat, when McGrew told him that he was placed on a 6-month probationary period following his suspension inAugust, he (Hagadorn) expressed surprise at the length. Ifind that King refused to grant leave to McGrew, or inhis words to "bend over backwards" for McGrew, be-cause McGrew allegedly stabbed him in the back byfiling an unfair labor practice charge. The Company, byKing, thereby violated Section 8(a)(4) and (1) of the Act.I further find that neither Hagadorn nor Lanane gavepermission to McGrew to take off on May 3 or other-wise rescinded King's refusal. Hagadorn and Lanane, intheir respective testimony, each denied that they toldMcGrew that he could take the night off. Hagadorn is aperson who weighs his words carefully, and it is unlikely DELTA FAUCET CMPANY407that he would go over the head of a subordinate by di-rectly informing an employee to disregard the decisionof that subordinate. Indeed, even in the context ofMcGrew's testimony concerning his conversation withHagadorn, it is evident that McGrew understood that hisabsence would still be unexcused. Rather, Hagadorn wasinferring, as he later expressly indicated, that McGrewdid not have to fear the ultimate discipline of a dis-charge. As for Lanane, it is evident that McGrew under-stood that he was simply expressing his own opinion, andthat Lanane had no power to override King's decision.McGrew returned to work on May 4 and, as he ex-pected, he was summoned to the front office. McGrewadmitted that he took off the previous night after beingrefused permission. King verbally informed McGrewthat he was suspended, subject to possible discharge, butthat the Company, including Hagadorn, would reviewthe case. McGrew requested a meeting, which was setup for May 7. Company Personnel Director DonaldGinder presided, and McGrew and King stated their re-spective versions of what happened. The next dayMcGrew was summoned to the plant. King handed hima letter indicating that on review of the matter his disci-pline was modified to a 5-day suspension with the possi-bility of discharge for any future misconduct. But for theCompany's discriminatory refusal to grant him 1 day'sleave of absence, the discipline would not have been im-posed. Therefore, it follows that the suspension andwarning, like the refusal, were violative of Section8(a)(4) and (1) of the Act regardless of whether such dis-cipline would have been warranted in nondiscriminatorycircumstances. See, U.S. Electric Motors, Division of Em-erson Electric Company, 189 NLRB 205, 216 (1971).CONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The UAW and the Plumbers Union are each labororganizations within the meaning of Section 2(5) of theAct.3. By issuing verbal or written warning notices toDavid Breeden in August, October, and December, 1978,by suspending Breeden in August and November 1978,and by removing Michael McGrew from cleanup work,thereby discriminating against Breeden and McGrew inregard to their terms or conditions of employment inorder to discourage membership in the UAW or thePlumbers Union, the Company has been and is violatingSection 8(a)(3) of the Act.4. By denying McGrew a leave of absence for I dayand warning and suspending him as a result of suchdenial because he filed an unfair labor practice chargewith the Board, the Company has violated and is violat-ing Section 8(a)(4) of the Act.5. By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act, the Company has engaged in, andis engaging in, unfair labor practices within the meaningof Section 8(a)(1) of the Act.6. The Company did not violate the Act by announc-ing and granting general wage increases.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1), (3), and (4) of the Act, I shallrecommend that it be required to cease and desist there-from, to post the usual notices, to expunge from the per-sonnel records of David Breeden and Michael McGrewthe disciplinary warnings which were given to Breedenin August, October, and November, 1978 and toMcGrew in May 1979, and to offer McGrew his formerassignment as cleanup man in the machine department. Itwill be further recommended that the Company be re-quired to make Breeden and McGrew whole for any lossof earnings as a result of the Company's unlawful con-duct against them, with interest computed in the mannerand amount prescribed in Florida Steel Corporation, 231NLRB 651 (1977),4 and to preserve and make availableto the Board or its agents, upon request, all payroll andother records necessary to facilitate the computation ofthe backpay due.I find upon consideration of the facts of this case thatthe unfair labor practices proven herein are sufficientlybroad in scope and intensive in nature as to demonstratethat the Company has a general disregard of or hostilityto the Act. Specifically, the unfair labor practices ex-tended over a period of nearly a year, involved twounion organizational campaigns, were committed, ap-proved or condoned by high management officials, andinvolved not only harassment of employees who soughtto exercise their self-organizational rights, but also fla-grant interference with the rights of employees to seekredress in Board proceedings. Therefore, I shall recom-mend that the Company be ordered to cease and desistfrom infringing in any manner upon the rights guaran-teed in Section 7 of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER5The Respondent, Delta Faucet Company, a Divisionof Masco Corporation of Indiana, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in International Union ofUnited Automobile, Aerospace and Agricultural Imple-ment Workers of America, Plumbers and Steam FittersLocal Union 157, AFL-CIO, or any other labor organi-zation by reprimanding, suspending, or reassigning em-ployees because of their union activities, or by otherwisei Se. generalI. I Plumhing d tleartng Co. 138 Nl.RB 716. 717 721["In Ic e cnt no exceptions are filed as prol ided h See 102 4t, of theRule, and Regulation, of the Nationll Ilhor Relatilonl Hoard. the find-ings. .oI llIusiol ., Ilnd recommen ded ()rder hercil shall. as preo ided liSet 112 48 of the Rules iand RcgullaillIn., hbe adopted h the Hoard anldbeoI/e its fiiTig'. cit1llIuiins. lld ()1rder. and all olbjectlls Iheretoshall bc deeme d Is.51 Cdi fr all purpoesDELTA FAUCET COMANY 407 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminating against employees in regard to hire ortenure of employment or any term or condition thereof.(b) Denying leave of absence or reprimanding or sus-pending employees because they file charges with theNational Labor Relations Board.(c) Threatening employees with discharge or other re-prisal because of their union activities.(d) Threatening employees with easier discharge, lossof open-door policy, or loss of Christmas bonus or otherbenefits if they choose a union as their bargaining repre-sentative.(e) Advising employees that they do not have to tes-tify in Board proceedings, advising or encouraging themnot to give such testimony, or threatening them with re-prisal if they fail to testify favorably to the Company.(f) Engaging in surveillance of union meetings.(g) Rotating or assigning work in order to discourageunion activity, or telling employees that work is beingrotated or assigned for that reason.(h) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Expunge from the personnel records of DavidBreeden and Michael McGrew the disciplinary warningswhich were given to Breeden in August, October, andNovember 1978 and to McGrew in May 1979.(b) Make whole David Breeden and Michael McGrewfor the losses they suffered by reason of the discrimina-tion against them as set forth in the section of this Deci-sion entitled "The Remedy."(c) Offer Michael McGrew his former assignment atcleanup work in the machine department.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, per-sonnel records and reports, and all other records neces-sary to analyze the amount of backpay due.(e) Post at its plant in Greensburg, Indiana, copies ofthe attached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(f) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted ursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board'